Citation Nr: 1810828	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-30 607	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel



INTRODUCTION

The Veteran honorably served on active duty with the United States Navy from December 1967 to October 1971 and from June1975 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of Philippines, which denied service connection for diabetes mellitus, hypercholesterolemia, cerebrovascular accident with residuals, pain in the left eye, blurring of vision, and COPD; and found that new and material evidence had not been submitted to reopen the claim for service connection for hypertension.

In October 2016, this matter was remanded pursuant to a Board decision for additional development, to include a directive to obtain outstanding VA and private treatment records.  

As the requested development has been completed, this matter has returned to the board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from December 1967 to October 1971 and from June1975 to May 1984.

2.  On September 18, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's surviving spouse, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's surviving spouse has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
B. MULLINS
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


